According to the guilty plea memorandum, Duran-Robles
                   "reserve RI] the right to challenge the validity of the prior judgment of
                   conviction which gives rise to this offense." On appeal, Duran-Robles
                   contends that the district court erred by denying his motion to dismiss the
                   criminal information. We disagree. The district court conducted a hearing
                   and found that there was no evidence that Duran-Robles' prior conviction
                   was constitutionally infirm; the documents submitted by the State, "taken
                   as a whole, demonstrate that the [prior] conviction was a felony
                   conviction;" and Duran-Robles "has not rebutted this presumption, nor has
                   he met his burden of proving that his prior conviction was
                   unconstitutional." See Dressler v. State, 107 Nev. 686, 697-98, 819 P.2d
                   1288, 1295-96 (1991); see also Davenport v. State, 112 Nev. 475, 477-78,
                   915 P.2d 878, 880 (1996). We also note that any challenge to the
                   sufficiency of the evidence was waived by the entry of Duran-Robles' guilty
                   plea. See Webb v. State, 91 Nev. 469, 470, 538 P.2d 164, 165 (1975). We
                   conclude that the district court did not abuse its discretion by denying
                   Duran-Robles' motion to dismiss. See Hill v. State, 124 Nev. 546, 550, 188
                   P.3d 51, 54 (2008) (we review a district court's denial of a motion to
                   dismiss for an abuse of discretion). Accordingly, we
                               ORDER the judgment of conviction AFFIRMED.




SUPREME COURT
      OF
    NEVADA
                                                        2
(0) 1947A 4(.749
                cc:   Hon. Elliott A. Sattler, District Judge
                      Washoe County Public Defender
                      Attorney General/Carson City
                      Washoe County District Attorney
                      Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A